     Case 2:20-cv-00861-JCM-EJY Document 29 Filed 08/06/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4    DELANIE BUTLER and JOHN ROBINSON,                    Case No. 2:20-cv-00861-JCM-EJY
      individually and on behalf of all similarly
 5
      situated class and collective action members,
 6                                                                     ORDER
                     Plaintiffs,
 7
             v.
 8
      PORTFOLIO RECOVERY ASSOCIATES,
 9    LLC, a Delaware Limited Liability Company;
      DOES I through X, inclusive; ROE
10    CORPORATIONS I through X inclusive,
11                   Defendants.
12
            Before the Court is Counsel McGuireWoods, LLP’s Motion for Leave to Withdraw as
13
     Counsel for Defendant. ECF No. 27. The Motion is made with consent of Defendant. Id.
14
            Pursuant to Nevada Local Rule IA 11-6, and Nevada Rules of Professional Conduct 1.16,
15
     McGuireWoods provides good cause for withdrawal as counsel. The claims originally raised in the
16
     instant matter were severed with some claims now proceeding in the Eastern District of Virginia
17
     (“EDVA”). McGruireWoods will remain as counsel for Defendant in the matter proceeding in
18
     EDVA, while Ogletree Deakins Nash Smoak & Stewart, P.C. will remain as counsel on the matter
19
     pending in this Court.
20
            Accordingly, IT IS HEREBY ORDERED that the Motion for Leave to Withdraw (ECF No.
21
     27) is GRANTED.
22
            Dated this 6th day of August 2020
23

24

25

26                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
